Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 1 of 33 PageID #: 678



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,                                19-cv-4414(KAM)(RLM)
GEICO GENERAL INSURANCE COMPANY and
GEICO CASUALTY COMPANY,                                          WELLMART RX, INC.,
                                                                 SIMON DAVYDOV, AND
                                             Plaintiffs,         RUSLAN NEKTALOV A/K/A
         - against -                                             RUSS NEKTA’S ANSWER
WELLMART RX, INC.,
SIMON DAVYDOV,
RUSLAN NEKTALOV A/K/A RUSS NEKTA,                                      JURY TRIAL DEMANDED
MICHAEL JACOBI, M.D.,
JOANNE MAGRO, M.D.,
CONRAD CEAN, M.D.,
DENNY RODRIGUEZ, M.D.,
ANDREW PATRICK, M.D.,
RAFAEL DELACRUZ-GOMEZ, M.D.,
RADHA GARA, M.D.,
VIVIANE ETIENNE, M.D.,
MIHAELA DAJDEA, P.A.,
CLAUDIA GERIS, P.A.,
CARLINE BOUBERT, P.A., AND
JOHN DOE NOS. “1” THROUGH “5,”

                                              Defendants.
-------------------------------------------------------------------X

       WELLMART RX, INC., SIMON DAVYDOV and RUSLAN NEKTALOV A/K/A

RUSS NEKTA, (“Defendants”) by and through their attorneys, HARFENIST KRAUT &

PERLSTEIN, LLP, answering the Plaintiffs’ complaint, allege as follows:

       1.      The Defendants deny the allegations contained in paragraph “1” of the

complaint.
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 2 of 33 PageID #: 679



      2.     The Defendants deny the allegations contained in paragraph “2” of the

complaint.

      3.     The Defendants deny the allegations contained in paragraph “3” of the

complaint.

      4.     The Defendants deny the allegations contained in paragraph “4” of the

complaint.

      5.     The Defendants deny the allegations contained in paragraph “5” of the

complaint.

      6.     The Defendants deny the allegations contained in paragraph “6” of the

complaint.

      7.     The Defendants deny the allegations contained in paragraph “7” of the

complaint, but admit that Davydov and Nektalov are the owners of Wellmart Rx.

      8.     The Defendants deny the allegations contained in paragraph “8” of the

complaint.

      9.     The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “9” of the complaint.

      10.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “10” of the complaint.

      11.    The Defendants admit the allegations contained in paragraph “11” of the


                                            2
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 3 of 33 PageID #: 680



complaint.

    12.      The Defendants deny the allegations contained in paragraph “12” of the

complaint.

      13.    The Defendants deny the allegations contained in paragraph “13” of the

complaint, but admit Wellmart Rx engages in pharmaceutical compounding activities.

      14.    The Defendants admit the allegations contained in paragraph “14” of the

complaint, but admit Wellmart Rx is registered with New York State as a pharmacy.

      15.    The Defendants deny the allegations contained in paragraph “15” of the

complaint.

      16.    The Defendants deny the allegations contained in paragraph “16” of the

complaint.

      17.    The Defendants admit the allegations contained in paragraph “17” of the

complaint.

      18.    The Defendants admit the allegations contained in paragraph “18” of the

complaint.

      19.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “19” of the complaint.

      20.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “20” of the complaint.


                                            3
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 4 of 33 PageID #: 681



      21.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “21” of the complaint.

      22.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “22” of the complaint.

      23.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “23” of the complaint.

      24.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “24” of the complaint.

      25.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “25” of the complaint.

      26.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “26” of the complaint.

      27.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “27” of the complaint.

      28.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “28” of the complaint.

      29.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “29” of the complaint.

      30.    The Defendants deny the allegations contained in paragraph “30” of the


                                            4
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 5 of 33 PageID #: 682



complaint.

      31.    The Defendants deny the allegations contained in paragraph “31” of the

complaint, but admit Davydov along with Defendant Dr. Jacobi, is a named defendant in

another matter pending before this Court.

      32.    The Defendants admit the allegations contained in paragraph “32” of the

complaint.

      33.    The Defendants admit the allegations contained in paragraph “33” of the

complaint.

      34.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “34” of the complaint.

      35.    The Defendants deny the allegations contained in paragraph “35” of the

complaint, but admit that it contains a summary of some general principles of law.

      36.    The Defendants deny the allegations contained in paragraph “36” of the

complaint, but admit that it contains a summary of some general principles of law.

      37.    The Defendants deny the allegations contained in paragraph “37” of the

complaint, but admit that it contains a summary of some general principles of law.

      38.    The Defendants deny the allegations contained in paragraph “38” of the

complaint, but admit that it contains a summary of some general principles of law.

      39.    The Defendants deny the allegations contained in paragraph “39” of the


                                            5
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 6 of 33 PageID #: 683



complaint, but admit that it contains a summary of some general principles of law.

      40.   The Defendants deny the allegations contained in paragraph “40” of the

complaint, but admit that it contains a summary of some general principles of law.

      41.   The Defendants deny the allegations contained in paragraph “41” of the

complaint, but admit that it contains a summary of some general principles of law.

      42.   The Defendants deny the allegations contained in paragraph “42” of the

complaint, but admit that it contains a summary of some general principles of law.

      43.   The Defendants deny the allegations contained in paragraph “43” of the

complaint, but admit that it contains a summary of some general principles of law.

      44.   The Defendants deny the allegations contained in paragraph “44” of the

complaint, but admit that it contains a summary of some general principles of law.

      45.   The Defendants deny the allegations contained in paragraph “45” of the

complaint, but admit that it contains a summary of some general principles of law.

      46.   The Defendants deny the allegations contained in paragraph “46” of the

complaint, but admit that it contains a summary of some general principles of law.

      47.   The Defendants deny the allegations contained in paragraph “47” of the

complaint, but admit that it contains a summary of some general principles of law.

      48.   The Defendants deny the allegations contained in paragraph “48” of the

complaint, but admit that it contains a summary of some general principles of law.


                                            6
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 7 of 33 PageID #: 684



      49.    The Defendants deny the allegations contained in paragraph “49” of the

complaint, but admit that it contains a summary of some general principles of law.

      50.    The Defendants deny the allegations contained in paragraph “50” of the

complaint, but admit that it contains a summary of some general principles of law.

      51.    The Defendants deny the allegations contained in paragraph “51” of the

complaint.

      52.    The Defendants deny the allegations contained in paragraph “52” of the

complaint.

      53.    The Defendants deny the allegations contained in paragraph “53” of the

complaint.

      54.    The Defendants deny the allegations contained in paragraph “54” of the

complaint.

      55.    The Defendants admit the allegations contained in paragraph “55” of the

complaint.

      56.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “56” of the complaint.

      57.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “57” of the complaint.

      58.    The Defendants deny knowledge and information sufficient to form a belief as


                                            7
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 8 of 33 PageID #: 685



to the allegations contained in paragraph “58” of the complaint.

      59.    The Defendants deny the allegations contained in paragraph “59” of the

complaint.

      60.    The Defendants deny the allegations contained in paragraph “60” of the

complaint.

      61.    The Defendants deny the allegations contained in paragraph “61” of the

complaint.

      62.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “62” of the complaint.

      63.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “63” of the complaint.

      64.    The Defendants deny the allegations contained in paragraph “64” of the

complaint.

      65.    The Defendants deny the allegations contained in paragraph “65” of the

complaint.

      66.    The Defendants deny the allegations contained in paragraph “66” of the

complaint.

      67.    The Defendants deny the allegations contained in paragraph “67” of the

complaint.


                                            8
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 9 of 33 PageID #: 686



      68.    The Defendants deny the allegations contained in paragraph “68” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      69.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “69” of the complaint.

      70.    The Defendants deny the allegations contained in paragraph “70” of the

complaint.

      71.    The Defendants deny the allegations contained in paragraph “71” of the

complaint.

      72.    The Defendants deny the allegations contained in paragraph “72” of the

complaint.

      73.    The Defendants deny the allegations contained in paragraph “73” of the

complaint.

      74.    The Defendants deny the allegations contained in paragraph “74” of the

complaint.

      75.    The Defendants deny the allegations contained in paragraph “75” of the

complaint.

      76.    The Defendants deny the allegations contained in paragraph “76” of the

complaint.


                                              9
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 10 of 33 PageID #: 687



      77.    The Defendants deny the allegations contained in paragraph “77” of the

complaint.

      78.    The Defendants deny the allegations contained in paragraph “78” of the

complaint.

      79.    The Defendants deny the allegations contained in paragraph “79” of the

complaint.

      80.    The Defendants deny the allegations contained in paragraph “80” of the

complaint.

      81.    The Defendants deny the allegations contained in paragraph “81” of the

complaint.

      82.    The Defendants deny the allegations contained in paragraph “82” of the

complaint.

      83.    The Defendants deny the allegations contained in paragraph “83” of the

complaint.

      84.    The Defendants deny the allegations contained in paragraph “84” of the

complaint.

      85.    The Defendants deny the allegation contained in paragraph “85” of the

complaint.

      86.    The Defendants deny the allegations contained in paragraph “86” of the


                                         10
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 11 of 33 PageID #: 688



complaint.

      87.    The Defendants deny the allegations contained in paragraph “87” of the

complaint.

      88.    The Defendants deny the allegations contained in paragraph “88” of the

complaint, but admit that it contains a summary of some general principles of law.

      89.    The Defendants deny the allegations contained in paragraph “89” of the

complaint but admit that it contains a summary of some general principles of law.

      90.    The Defendants deny the allegations contained in paragraph “90” of the

complaint, but admit it contains a summary of some general principles of law.

      91.    The Defendants deny the allegations contained in paragraph “91” of the

complaint.

      92.    The Defendants deny the allegations contained in paragraph “92” of the

complaint.

      93.    The Defendants deny the allegations contained in paragraph “93” of the

complaint.

      94.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “94” of the complaint.

      95.    The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “95” of the complaint.


                                           11
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 12 of 33 PageID #: 689



      96.    The Defendants deny the allegations contained in paragraph “96” of the

complaint.

      97.    The Defendants deny the allegations contained in paragraph “97” of the

complaint.

      98.    The Defendants deny the allegations contained in paragraph “98” of the

complaint.

      99.    The Defendants deny the allegations contained in paragraph “99” of the

complaint.

      100. The Defendants deny the allegations contained in paragraph “100” of the

complaint.

      101. The Defendants deny the allegations contained in paragraph “101” of the

complaint.

      102. The Defendants deny the allegations contained in paragraph “102” of the

complaint.

      103. The Defendants deny the allegations contained in paragraph “103” of the

complaint.

      104. The Defendants deny the allegations contained in paragraph “104” of the

complaint.

      105. The Defendants deny the allegations contained in paragraph “105” of the


                                         12
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 13 of 33 PageID #: 690



complaint.

      106. The Defendants deny the allegations contained in paragraph “106” of the

complaint.

      107. The Defendants deny the allegations contained in paragraph “107” of the

complaint.

      108. The Defendants deny the allegations contained in paragraph “108” of the

complaint.

      109. The Defendants deny the allegations contained in paragraph “109” of the

complaint.

      110. The Defendants deny the allegations contained in paragraph “110” of the

complaint.

      111. The Defendants deny the allegations contained in paragraph “111” of the

complaint.

      112. The Defendants deny the allegations contained in paragraph “112” of the

complaint.

      113. The Defendants deny the allegations contained in paragraph “113” of the

complaint, but admit the Pharmacy Defendants produce, market and dispense Compounded

Pain Cream.

      114. The Defendants deny the allegations contained in paragraph “114” of the


                                        13
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 14 of 33 PageID #: 691



complaint.

      115. The Defendants deny the allegations contained in paragraph “115” of the

complaint.

      116. The Defendants deny the allegations contained in paragraph “116” of the

complaint.

      117. The Defendants deny the allegations contained in paragraph “117” of the

complaint.

      118. The Defendants deny the allegations contained in paragraph “118” of the

complaint.

      119. The Defendants deny the allegations contained in paragraph “119” of the

complaint.

      120. The Defendants deny the allegations contained in paragraph “120” of the

complaint.

      121. The Defendants deny the allegations contained in paragraph “121” of the

complaint.

      122. The Defendants deny the allegations contained in paragraph “122” of the

complaint.

      123. The Defendants deny the allegations contained in paragraph “123” of the

complaint.


                                        14
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 15 of 33 PageID #: 692



      124. The Defendants deny the allegations in paragraph “124” of the complaint.

      125. Defendants deny the allegations contained in paragraph “125” of the complaint.

      126. The Defendants deny the allegations contained in paragraph “126” of the

complaint, but admit Wellmart Rx also dispenses compounded pain cream products to

patients with other types of insurance.

      127. The Defendants deny the allegations contained in paragraph “127” of the

complaint.

      128. The Defendants deny the allegations contained in paragraph “128” of the

complaint.

      129. The Defendants deny the allegations contained in paragraph “129” of the

complaint.

      130. The Defendants deny the allegations contained in paragraph “130” of the

complaint.

      131. The Defendants deny the allegations contained in paragraph “131” of the

complaint, but admit that it contains a summary of some general principles of law.

      132. The Defendants deny the allegations contained in paragraph “132” of the

complaint.

      133. The Defendants deny the allegations contained in paragraph “133” of the

complaint.


                                           15
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 16 of 33 PageID #: 693



      134. The Defendants deny the allegations contained in paragraph “134” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      135. The Defendants deny the allegations contained in paragraph “135” of the

complaint but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      136. The Defendants deny the allegations contained in paragraph “136” of the

complaint.

      137. The Defendants deny the allegations contained in paragraph “137” of the

complaint.

      138. The Defendants deny the allegations contained in paragraph “138” of the

complaint.

      139. The Defendants deny the allegations contained in paragraph “139” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      140. The Defendants deny the allegations contained in paragraph “140” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      141. The Defendants deny the allegations contained in paragraph “141” of the


                                             16
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 17 of 33 PageID #: 694



complaint, but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      142. The Defendants deny the allegations contained in paragraph “142” of the

complaint.

      143. The Defendants deny the allegations contained in paragraph “143” of the

complaint.

      144. The Defendants deny the allegations contained in paragraph “144” of the

complaint.

      145. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “145” of the complaint.

      146. The Defendants deny the allegations contained in paragraph “146” of the

complaint.

      147. The Defendants deny the allegations contained in paragraph “147” of the

complaint.

      148. The Defendants deny the allegations contained in paragraph “148” of the

complaint.

      149. The Defendants deny the allegations contained in paragraph “149” of the

complaint.

      150. The Defendants deny the allegations contained in paragraph “150” of the


                                             17
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 18 of 33 PageID #: 695



complaint.

      151. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “151” of the complaint.

      152. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “152” of the complaint.

      153. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “153” of the complaint.

      154. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “154” of the complaint.

      155. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “155” of the complaint.

      156. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “156” of the complaint.

      157.   The Defendants deny the allegations contained in paragraph “157” of the

complaint.

      158. The Defendants deny the allegations contained in paragraph “158” of the

complaint.

      159. The Defendants deny the allegations contained in paragraph “159” of the

complaint.


                                           18
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 19 of 33 PageID #: 696



      160. The Defendants deny the allegations contained in paragraph “160” of the

complaint.

      161. The Defendants deny the allegations contained in paragraph “161” of the

complaint but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      162. The Defendants deny the allegations contained in paragraph “162” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

worker’s compensation fee schedule or CPT manual.

      163. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “163” of the complaint.

      164. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “164” of the complaint.

      165. The Defendants deny the allegations contained in paragraph “165” of the

complaint.

      166. The Defendants deny the allegations contained in paragraph “166” of the

complaint.

      167. The Defendants deny the allegations contained in paragraph “167” of the

complaint.

      168. The Defendants deny knowledge and information sufficient to form a belief as


                                             19
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 20 of 33 PageID #: 697



to the allegations contained in paragraph “168” of the complaint.

      169. The Defendants deny the allegations contained in paragraph “169” of the

complaint.

      170. The Defendants deny the allegations contained in paragraph “170” of the

complaint.

      171. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “171” of the complaint.

      172. The Defendants deny the allegations contained in paragraph “172” of the

complaint.

      173. The Defendants deny knowledge and information sufficient to form a belief as

to the allegations contained in paragraph “173” of the complaint.

      174. The Defendants deny the allegations contained in paragraph “174” of the

complaint, but admit Pharmacy Defendants dispense various pain patches.

      175. The Defendants deny the allegations contained in paragraph “175” of the

complaint.

      176. The Defendants deny the allegations contained in paragraph “176” of the

complaint, but admit that the Pharmacy Defendants dispense and bill for Terocin 4%

patches.

      177. The Defendants deny the allegations contained in paragraph “177” of the


                                           20
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 21 of 33 PageID #: 698



complaint.

      178. The Defendants deny the allegations contained in paragraph “178” of the

complaint.

      179. The Defendants deny the allegations contained in paragraph “179” of the

complaint

      180. The Defendants deny the allegations contained in paragraph “180” of the

complaint.

      181. The Defendants deny the allegations contained in paragraph “181” of the

complaint.

      182. The Defendants deny the allegations contained in paragraph “182” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

workers compensation fee schedule or CPT manual.

      183. The Defendants admit the allegations contained in paragraph “183” of the

complaint, but admit that it contains a recitation of some general principles of medicine, the

workers compensation fee schedule or CPT manual.

      184. The Defendants deny the allegations contained in paragraph “184” of the

complaint.

      185. The Defendants deny the allegations contained in paragraph “185” of the

complaint.


                                             21
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 22 of 33 PageID #: 699



      186. The Defendants deny the allegations contained in paragraph “186” of the

complaint.

      187. The Defendants deny the allegations contained in paragraph “187” of the

complaint.

      188. The Defendants deny the allegations contained in paragraph “188” of the

complaint.

      189. The Defendants deny the allegations contained in paragraph “189” of the

complaint.

      190. The Defendants deny the allegations contained in paragraph “190” of the

complaint.

      191. The Defendants deny the allegations contained in paragraph “191” of the

complaint.

      192. The Defendants deny the allegations contained in paragraph “192” of the

complaint.

      193. The Defendants deny the allegations contained in paragraph “193” of the

complaint.

      194. The Defendants deny the allegations contained in paragraph “194” of the

complaint.

      195. The Defendants deny the allegations contained in paragraph “195” of the


                                        22
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 23 of 33 PageID #: 700



complaint.

      196. The Defendants deny the allegations contained in paragraph “196” of the

complaint.

      197. The Defendants deny the allegations contained in paragraph “197” of the

complaint.

      198. The Defendants deny the allegations contained in paragraph “198” of the

complaint.

      199. The Defendants deny the allegations contained in paragraph “199” of the

complaint.

      200. The Defendants admit the allegations contained in paragraph “200” of the

complaint.

      201. The Defendants admit the allegations contained in paragraph “201” of the

complaint.

      202. The Defendants admit the allegations contained in paragraph “202” of the

complaint.

      203. The Defendants deny the allegations contained in paragraph “203” of the

complaint, but admit that it contains a summary of some general principles of law.

      204. The Defendants deny the allegations contained in paragraph “204” of the

complaint.


                                           23
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 24 of 33 PageID #: 701



      205. The Defendants deny the allegations contained in paragraph “205” of the

complaint, but admit that it contains a summary of some general principles of law.

      206. The Defendants deny the allegations contained in paragraph “206” of the

complaint.

      207. The Defendants deny the allegations contained in paragraph “207” of the

complaint.

      208. The Defendants deny the allegations contained in paragraph “208” of the

complaint.

      209. The Defendants deny the allegations contained in paragraph “209” of the

complaint.

      210. The Defendants deny the allegations contained in paragraph “210” of the

complaint.

      211. The Defendants deny the allegations contained in paragraph “211” of the

complaint.

      212. The Defendants deny the allegations contained in paragraph “212” of the

complaint.

      213. The Defendants deny the allegations contained in paragraph “213” of the

complaint.

      214. The Defendants deny the allegations contained in paragraph “214” of the


                                           24
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 25 of 33 PageID #: 702



complaint.

      215. The Defendants deny the allegations contained in paragraph “215” of the

complaint.

      216. The Defendants deny the allegations contained in paragraph “216” of the

complaint.

      217. The Defendants deny the allegations contained in paragraph “217” of the

complaint.

      218. The Defendants deny the allegations contained in paragraph “218” of the

complaint.

      219. The Defendants deny the allegations contained in paragraph “219” of the

complaint.

      220. The Defendants deny the allegations contained in paragraph “220” of the

complaint.

      221. The Defendants deny the allegations contained in paragraph “221” of the

complaint.

      222. The Defendants deny the allegations contained in paragraph “222” of the

complaint, but admit GEICO is under statutory and contractual obligations to promptly and

fairly process claims within 30 days.

      223. The Defendants deny the allegations contained in paragraph “223” of the


                                           25
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 26 of 33 PageID #: 703



complaint.

                     ANSWERING THE FIRST CAUSE OF ACTION

       224. As for an answer to paragraph “224” of the complaint, Defendants repeat and

reallege all responses contained in paragraphs 1-through 223 of this answer as if more fully

set forth hereat.

       225. The Defendants deny the allegations contained in paragraph “225” of the

complaint and leave all questions of law to be determined by the Court at the time of trial.

       226. The Defendants deny the allegations contained in paragraph “226” of the

complaint and leave all questions of law to be determined by the Court at the time of trial.

       227. The Defendants deny all allegations contained in paragraph “227” of the

complaint.

                    ANSWERING THE SECOND CAUSE OF ACTION

       228. As for an answer to paragraph “228” of the complaint, Defendants repeat and

reallege all responses contained in paragraphs 1-through 227 of this answer as if more fully

set forth hereat.

       229. The Defendants deny the allegations contained in paragraph “229” of the

complaint.

       230. The Defendants deny the allegations contained in paragraph “230” of the

complaint.


                                            26
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 27 of 33 PageID #: 704



       231. The Defendants deny the allegations contained in paragraph “231” of the

complaint.

       232. The Defendants deny the allegations contained in paragraph “232” of the

complaint.

       233. The Defendants deny the allegations contained in paragraph “233” of the

complaint.

       234. The Defendants deny the allegations contained in paragraph “234” of the

complaint.

                    ANSWERING THE THIRD CAUSE OF ACTION

       235. As for an answer to paragraph “235” of the complaint, Defendants repeat and

reallege all responses contained in paragraphs 1-through 234 of this answer as if more fully

set forth hereat.

       236. The Defendants deny the allegations contained in paragraph “236” of the

complaint.

       237. The Defendants deny the allegations contained in paragraph “237” of the

complaint.

       238. The Defendants deny the allegations contained in paragraph “238” of the

complaint.

       239. The Defendants deny the allegations contained in paragraph “239” of the


                                            27
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 28 of 33 PageID #: 705



complaint.

       240. The Defendants deny the allegations contained in paragraph “240” of the

complaint.

       241. The Defendants deny the allegations contained in paragraph “241” of the

complaint.

                     ANSWERING THE FOURTH CAUSE OF ACTION

       242. As and for an answer to paragraph “242” of the complaint, Defendants repeat

and reallege all responses contained in paragraphs 1 through 241 of this answer as if more

fully set forth hereat.

       243. The Defendants deny the allegations contained in paragraph “243” of the

complaint.

       244. The Defendants deny the allegations contained in paragraph “244” of the

complaint.

       245. The Defendants deny the allegations contained in paragraph “245” of the

complaint.

       246. The Defendants deny the allegations contained in paragraph “246” of the

complaint.

       247. The Defendants deny the allegations contained in paragraph “247” of the

complaint.


                                           28
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 29 of 33 PageID #: 706



       248. The Defendants deny the allegations contained in paragraph “248” of the

complaint.

                    ANSWERING THE FIFTH CAUSE OF ACTION

       249. As for an answer to paragraph”249” of the complaint, Defendants repeat and

reallege all responses contained in paragraphs 1-through 248 of this answer as if more fully

set forth hereat.

       250. The Defendants deny the allegations contained in paragraph “250” of the

complaint.

       251. The Defendants deny the allegations contained in paragraph “251” of the

complaint.

       252. The Defendants deny the allegations contained in paragraph “252” of the

complaint.

       253. The Defendants deny the allegations contained in paragraph “253” of the

complaint.

       254. The Defendants deny the allegations contained in paragraph “254” of the

complaint.

       255. The Defendants deny the allegations contained in paragraph “255” of the

complaint.

       256. The Defendants deny the allegations contained in paragraph “256” of the


                                            29
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 30 of 33 PageID #: 707



complaint.

                    ANSWERING THE SIXTH CAUSE OF ACTION

       257. As for an answer to paragraph “257” of the complaint, Defendants repeat and

reallege all responses contained in paragraphs 1-through 256 of this answer as if more fully

set forth hereat.

       258. The Defendants deny the allegations contained in paragraph “258” of the

complaint.

       259. The Defendants deny the allegations contained in paragraph “259” of the

complaint.

       260. The Defendants deny the allegations contained in paragraph “260” of the

complaint.

       261. The Defendants deny the allegations contained in paragraph “261” of the

complaint.

       262. The Defendants deny the allegations contained in paragraph “262” of the

complaint.

       263. The Defendants deny the allegations contained in paragraph “263” of the

complaint.

       264. The Defendants deny the allegations contained in paragraph “264” of the

complaint.


                                            30
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 31 of 33 PageID #: 708



       265. The Defendants deny the allegations contained in paragraph “265” of the

complaint and leave all questions of law for the Court to determine at the time of trial.

       266. The Defendants deny the allegations contained in paragraph “266” of the

complaint and leave all questions of law for the Court to determine at the time of trial.

                           AS AND FOR DEFENDANTS’
                           FIRST AFFIRMATIVE DEFENSE

       267. The Complaint fails to state a cause of action against the answering Defendants.

                           AS AND FOR DEFENDANTS’
                         SECOND AFFIRMATIVE DEFENSE

       268. The actions taken by the Defendants were made in good faith, without malice

and in conformity with any and all applicable laws.


                            AS AND FOR DEFENDANTS’
                          THIRD AFFIRMATIVE DEFENSE

       269. The actions complained of were in full accord with applicable State and Federal

law.

                           AS AND FOR DEFENDANTS’
                         FOURTH AFFIRMATIVE DEFENSE

       270. All or part of the Plaintiffs’ claims are barred by the doctrine of unclean hands.

                            AS AND FOR DEFENDANTS’
                          FIFTH AFFIRMATIVE DEFENSE

       271. All or part of the Plaintiffs’ claims are barred by the doctrines of res judicata


                                             31
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 32 of 33 PageID #: 709



and/or collateral estoppel.

                            AS AND FOR DEFENDANTS’
                          SIXTH AFFIRMATIVE DEFENSE

      272. Any and all reliance by the Plaintiffs was unreasonable as a matter of law.



                           AS AND FOR DEFENDANTS’
                        SEVENTH AFFIRMATIVE DEFENSE

      273. All or part of the Plaintiffs’ claims are barred by the doctrine of laches.


                           AS AND FOR DEFENDANTS’
                         EIGHTH AFFIRMATIVE DEFENSE

      274. All or part of the Plaintiffs’ claims are barred by the statute of limitations.


                            AS AND FOR DEFENDANTS’
                          NINTH AFFIRMATIVE DEFENSE

      275. All or part of the Plaintiffs’ claims are barred by the doctrine of arbitration and

award.

                            AS AND FOR DEFENDANTS’
                          TENTH AFFIRMATIVE DEFENSE

      276. The complaint fails to state a cause of action as it fails to properly allege all

requisite elements of a RICO conspiracy under 18 USC §1962(c).




                                             32
Case 1:19-cv-04414-KAM-RLM Document 40 Filed 09/18/19 Page 33 of 33 PageID #: 710




                          AS AND FOR DEFENDANTS’
                       ELEVENTH AFFIRMATIVE DEFENSE

      277. The complaint fails to state a cause of action as it fails to properly allege all

requisite elements of a RICO conspiracy under 18 USC §1962(d).

      WHEREFORE, the Defendants demands judgment dismissing plaintiffs’ complaint

in its entirety along with the costs and disbursements of this action.


Dated: Lake Success, New York
       September 18, 2019

                           Yours etc.,
                           HARFENIST KRAUT & PERLSTEIN, LLP
                           Attorneys for Defendants
                           Wellmart Rx, Inc., Simon Davydov and
                           Ruslan Nektalov a/k/a Russ Nekta
                           3000 Marcus Avenue, Suite 2E1
                           Lake Success, New York 11042
                           (516) 355-9600

                           By:    Neil Torczyner____
                                 Neil Torczyner

TO: RIVKIN RADLER, LLP
Attorneys for Plaintiffs
926 RXR Plaza
Uniondale, NY 11556
(516) 357-3000




                                             33
